POLEN, Judge.
We affirm the order of the trial court denying appellant’s motion to temporarily enjoin the sale of stock pledged to secure a debt. The order was entered after an evidentiary hearing, conducted pursuant to our remand requiring such a hearing in Kedac, Inc. v. Export Development Corp., 685 So.2d 97 (Fla. 4th DCA 1997) (Deckinger I).
We agree with Judge Warner’s dissent that the trial court incorrectly relied on ap-pellees’ argument of collateral estoppel based *671on the bankruptcy proceedings. However, we believe the record supports the trial court’s reliance on the principle that appellants have an adequate remedy at law in denying the injunction.
AFFIRMED.
DELL, J., concurs.
WARNER, J., dissents with opinion.